Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE LABOPHARM’S RESPONSE FOR NOVEL TRAZODONE FORMULATION ACCEPTED BY FDA AS COMPLETE - DESIGNATED AS CLASS 2 RESUBMISSION - New PDUFA action date assigned - LAVAL, Quebec (August 25, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced the U.S. Food and Drug Administration (FDA) has accepted Labopharm’s response regarding its novel formulation of the antidepressant trazodone as complete and designated it as a Class 2 resubmission.The FDA has assigned Labopharm a new Prescription Drug User Fee Act (PDUFA) action date of February 11, 2010. Labopharm received a complete response letter from the FDA on July 17, 2009 indicating the Company’s new drug application (NDA) for its novel trazodone formulation could not be approved in its present form due to deficiencies following the FDA’s inspection of the manufacturing facility of the active pharmaceutical ingredient (API) supplier, Angelini.The letter did not raise any efficacy or safety issues.Angelini submitted an action plan addressing the deficiencies to the FDA on July 24, 2009. Labopharm continues to prepare for the commercialization of its novel antidepressant and, pending FDA approval, intends to launch in the U.S. shortly thereafter. About Labopharm Inc. Labopharm is an emerging leader in optimizing the performance of existing small molecule drugs using its proprietary controlled-release technologies. The Company's lead product, a unique once-daily formulation of tramadol, is now available in 17 countries around the world, including the U.S., Canada, major European markets and Australia.
